Case 5:21-cv-00389-EEF-MLH Document 14 Filed 04/22/21 Page 1 of 1 PageID #: 98




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

DONOVAN NEWTON                                    CIVIL ACTION NO. 21-cv-389

VERSUS                                            JUDGE FOOTE

CARTER CREDIT UNION                               MAGISTRATE JUDGE HORNSBY


                                        ORDER

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      It is ordered that Plaintiff’s Motion to Remand (Doc. 4) is granted and that this case

is remanded to the Shreveport City Court.
                                                                 22nd
      THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day
     April
of ___________________, 2021.

                                              _________________________________
                                                    ELIZABETH E. FOOTE
                                               UNITED STATES DISTRICT JUDGE
